         Case 2:20-cv-05231-MSG Document 1 Filed 10/20/20 Page 1 of 14




                IN THE UNITED STATES DISTRICT COURT FOR
                 THE EASTERN DISTRICT OF PENNSYLVANIA
_______________________________________
REGINALD KIRTZ                          :
                                        :
                                        : CIVIL ACTION COMPLAINT NO.
               Plaintiff,               :
                                        : JURY TRIAL OF TWELEVE (12)
                                        : DEMANDED
      v.                                :
                                        :
TRANS UNION LLC                         :
                                        :
and                                     :
                                        :
PENNSYLVANIA HIGHER EDUCATION :
ASSISTANCE AGENCY d/b/a AMERICAN :
EDUCATION SERVICES                      :
                                        :
and                                     :
                                        :
U.S. DEPARTMENT OF AGRICULTURE :
RURAL DEVELOPMENT HOUSING               :
SERVICE                                 :
            Defendants.                 :
_______________________________________
                                 COMPLAINT

   NOW comes the Plaintiff, Reginald Kirtz (hereinafter the “Plaintiff”), through their Counsel

of record to make their allegations known against the Defendants by and through their complaint

that alleges the following:

                                 PRELIMINARY STATEMENT

   1.      This is an action for actual, statutory and punitive damages, costs, and attorney’s fees

pursuant to 15 U.S.C. §1681 et seq. (Federal Fair Credit Reporting Act)

                                  JURISDICTION AND VENUE

   2.      Jurisdiction of this Court is conferred by 15 U.S.C. §1681(p) and 28 U.S.C. §1331.




                                                1
         Case 2:20-cv-05231-MSG Document 1 Filed 10/20/20 Page 2 of 14




   3.      Venue in this District is appropriate under 28 U.S.C. §1391(b)(1) because Defendant

in this matter resides in the state of Pennsylvania as defined under 28 U.S.C. §1391 (c)(2) based

upon information and belief.

                                               PARTIES

   4.      Plaintiff is a natural person and is a citizen of the United States of America. Plaintiff is

a “consumer” as that term is defined by 15 U.S.C. § 1681a(c).

   5.      Defendant, Trans Union, LLC, (hereinafter Trans Union) is a For-Profit Limited

Liability Company registered to do business in Pennsylvania and with a registered agent in

Pennsylvania. Defendant is a “consumer reporting agency,” as defined by 15 U.S.C. § 1681a(f)

and engaged in the business of assembling, evaluating, and disbursing information concerning

consumers for the purpose of furnishing consumer reports, as defined by 15 U.S.C. § 1681a(d) to

third parties. Based on information and belief, Trans Union’s main corporate office is held in

Philadelphia, Pennsylvania.

   6.      Defendant, Pennsylvania Higher Education Assistance Agency d/b/a American

Education Services, (hereinafter, AES) is a for profit company registered to do business in

Pennsylvania and with a registered agent in Pennsylvania. Defendant is a “furnisher” of

information, as defined by 15 U.S.C §1681s(a)&(b), who regularly and in the ordinary course of

business furnishes credit information to one or more consumer reporting agencies about consumer

transactions. AES is a financial institution actively conducting business in Pennsylvania.

   7.      Defendant, U. S. Department of Agriculture Rural Development Rural Housing Service,

(hereinafter, USDA/ Rural Housing) is a for profit company registered to do business in

Pennsylvania and with a registered agent in Pennsylvania. Defendant is a “furnisher” of

information, as defined by 15 U.S.C §1681s(a)&(b), who regularly and in the ordinary course of



                                                  2
         Case 2:20-cv-05231-MSG Document 1 Filed 10/20/20 Page 3 of 14




business furnishes credit information to one or more consumer reporting agencies about consumer

transactions. USDA/ Rural Housing is a financial institution actively conducting business in

Pennsylvania.

                                   FACTUAL ALLEGATIONS

   8.      Plaintiff incorporates by reference all the foregoing paragraphs as though the same

were set forth at length herein.

   9.      Plaintiff’s AES account # 7PA0**** was fully satisfied on or about 07/15/2016 which

brought it current with a $0 balance.

   10.     Plaintiff’s USDA/ Rural Housing account # 3857**** was fully satisfied on or about

06/07/2018 which brought it current with a $0 balance.

   11.     TransUnion’s report dated 10/23/2018 reported Plaintiff’s AES account with a “Pay

Status: Account 120 Days Past Due Date”.

   12.     TransUnion’s report dated 10/23/2018 reported Plaintiff’s USDA/ Rural Housing

account with a “Pay Status: Account 120 Days Past Due Date”.

   13.     Although Plaintiff’s accounts were fully satisfied, Plaintiff’s Trans Union report dated

10/23/2018 reported the “Pay Status: Account 120 Days Past Due Date”. It is impossible and

incorrect for accounts that were fully satisfied which brought them current with a “0” balance as

of 07/15/2016 and 06/0/2018 to still be reporting as late as 10/23/2020. Not only are the AES and

USDA/Rural Housing accounts false on the face of the credit report but this reporting is extremely

misleading because it makes it look like the Plaintiff is still late on these accounts that were

previously fully satisfied.

   14.     As required by the Fair Credit Reporting Act, Plaintiff mailed a detailed and thorough

dispute letter to Trans Union, dated 09/28/2018 (Please see Exhibit A). As a result of Plaintiff’s



                                                3
         Case 2:20-cv-05231-MSG Document 1 Filed 10/20/20 Page 4 of 14




dispute, AES and USDA/Rural Housing verified the account as accurate and instructed Trans

Union to continue to report the inaccurate credit information (Please see Exhibit B). Trans Union

continued to report the inaccurate credit information at the instructions of AES and USDA/ Rural

Housing. Plaintiff’s latest Trans Union credit report dated 10/23/2018 is currently reporting the

same inaccurate information that was disputed on 09/28/2018.

   15.      Trans Union did not follow reasonable procedures to assure maximum possible

accuracy and has been reporting false and inaccurate information even after it knew or should have

known the information was incorrect.

   16.      AES did not provide a good faith investigation into the disputed account of Plaintiff.

   17.      USDA/Rural Housing did not provide a good faith investigation into the disputed

account of Plaintiff.

   18.      Trans Union did not provide a good faith investigation into the disputed AES and

USDA/Rural Housing accounts.

   19.      The AES and USDA/Rural Housing accounts are not only inaccurate, but also

misleading, which the Fifth Circuit has addressed. The Fifth Circuit has ruled that a credit report

is inaccurate on its face if it is so misleading that it leads to adverse credit decisions, please see

Sepulvado vs. CSC Credit Services, 158 F.3d 890, 895 (5th Cir. 1988)(a consumer report is

inaccurate if it is “misleading in such a way and to such an extent that it may be expected to

adversely effect credit decisions”).

   20.      Trans Union has a statutory duty to have reasonable procedures to assure maximum

accuracy. Their procedures regarding this reporting are not assuring accuracy, much less maximum

accuracy.




                                                  4
          Case 2:20-cv-05231-MSG Document 1 Filed 10/20/20 Page 5 of 14




    21.     The reporting of this credit information on Plaintiff’s credit report negatively reflects

upon the Plaintiff, their credit repayment history, their financial responsibility as a debtor and their

credit worthiness. This information was furnished by AES and USDA/Rural Housing and reported

by Trans Union, misrepresenting the payment rating and/or status of Plaintiff’s accounts, and is

currently being reported and reflected upon Plaintiff’s credit report, resulting in lowering

Plaintiff’s credit score and furthering and increasing Plaintiff’s damages.

    22.     Plaintiff’s credit reports, credit information and file formulated by Trans Union have

been viewed by current and potential credit grantors and extenders of credit, as indicated by

inquiries on each of their credit reports. The inaccurate information furnished by AES and

USDA/Rural Housing and reported by Trans Union is continuing to damage the Plaintiff’s credit

rating as well as their credit reputation.

    23.     As a result of Defendants, Trans Union, AES and USDA/Rural Housing’s conduct,

Plaintiff has suffered great physical, emotional and mental pain and anguish, all to Plaintiff’s great

detriment and loss.

    24.     As a result of Defendants conduct, Plaintiff has suffered actual damages all to

Plaintiff’s great detriment and loss.

    25.     At all times pertinent hereto, Defendants were acting by and through their agents,

servants, and/or employees who were acting within the course and scope of their agency or

employment, and under the direct supervision and control of the Defendants herein.

    26.     At all times pertinent hereto, the conduct of the Defendants, as well as that of their

agents, servants and/or employees, was malicious, intentional, willful, reckless, and in grossly

negligent disregard for federal laws and the rights of the Plaintiff herein.

                                         CAUSES OF ACTION



                                                   5
         Case 2:20-cv-05231-MSG Document 1 Filed 10/20/20 Page 6 of 14




   27.     Plaintiff incorporates by reference the foregoing paragraphs and footnotes as though

the same were set forth at length herein.

   28.     This suit is based upon the Defendants violations of the Fair Credit Reporting Act. All

causes of action were the producing causes of damages which Plaintiff has suffered.

                  COUNT I—VIOLATION OF THE FAIR REPORTING ACT

   29.     Plaintiff incorporates by reference the foregoing paragraphs and as though the same

were set forth at length herein.

   30.     This suit is brought against all Defendants as the damages made the basis of this suit

were caused by their violations of the FCRA. In all instances of violating the FCRA, Defendants

did so willfully and/or negligently. Under, 15 U.S.C. §1681n and §1681o, the Plaintiff is entitled

to recover actual damages, punitive damages, and reasonable attorneys’ fees.

15 U.S.C. §1681n, “Civil Liability for willful noncompliance” reads:

               (a) Any person who willfully fails to comply with any requirement
               imposed under this title with respect to any consumer is liable to that
               consumer in an amount equal to the sum of
               (1) any actual damages sustained by the consumer as a result of the
               failure or damages of not less than $100 and not more than $1000
               (2) such amount of punitive damages as the court may allow; and
               (3) in the case of any successful action to enforce any liability under
               this section, the costs of the action together with reasonable
               attorneys fees as determined by the court.


   And, 15 U.S.C. §1681o, “Civil Liability for negligent noncompliance” reads:

               (a) Any person who is negligent in failing to comply with any
               requirement imposed under this title with respect to any consumer
               is liable to that consumer in an amount equal to the sum of:

               (1) any actual damages sustained by the consumer as a result of the
               failure; and
               (2) in the case of any successful action to enforce any liability under
               this section, the costs of the action with reasonable attorney’s fees
               as determined by the court.

                                                 6
           Case 2:20-cv-05231-MSG Document 1 Filed 10/20/20 Page 7 of 14




                                    TransUnion’s FCRA Violations

   31.      Trans Union violated their duty under 15 U.S.C. §1681i(a)(1)(A) to conduct a good

faith investigation into Plaintiff’s notice of dispute. Plaintiff requested Trans Union to reinvestigate

the inaccurate reporting of their account via detailed and thorough dispute letter

   32.      The dispute was detailed, thorough and informed Trans Union of all the relevant

information regarding the inaccuracies of the accounts and provided enough information to show

the accounts were being reported inaccurately.

   33.      Trans Union did not conduct a good faith and reasonable investigation into Plaintiff’s

dispute.

   34.      These accounts were fully satisfied, and Trans Union is currently reporting Plaintiff’s

accounts with a “$0” balance but currently past due. It is impossible for Plaintiff to make “$0”

payments to bring the accounts current. With this type of reporting, Plaintiff will never be able to

bring the accounts current.

   31.      Trans Union was notified and made aware of the specific issues from the dispute letter.

It should have been easy for Trans Union to determine that the accounts were extremely inaccurate

with the information that was provided.

   32.      The fact that Trans Union is currently reporting inaccurate information on Plaintiff’s

credit profiles/credit reports to the best of Plaintiff’s information and belief, which are viewable

and have been viewed by third parties, is proof that Trans Union did not conduct a reasonable

investigation. If Trans Union would have properly investigated the issues, they would have

determined that the accounts were paid off, with a “$0” balance and still reporting as if Plaintiff is

currently late and past due. If Trans Union had conducted this proper investigation they would

have corrected or deleted the Plaintiff’s accounts that are inaccurate and misleading.

                                                   7
          Case 2:20-cv-05231-MSG Document 1 Filed 10/20/20 Page 8 of 14




     The section entitled “Procedure in case of disputed accuracy” under 15 U.S.C.

§1681i(a)(1)(a) reads:

           (a) Reinvestigations in case disputed information

           (1) Reinvestigation required

                  (A) In general-- Subject to subjection (f), if the completeness or accuracy of
                  any item of information contained in a consumer's file at a consumer reporting
                  agency is disputed by the consumer and the consumer notifies the agency
                  directly, or indirectly through a reseller, of such dispute, the agency shall, free
                  of charge, conduct a reasonable reinvestigation to determine whether the
                  disputed information is inaccurate and record the current status of the disputed
                  information, or delete the item from the file in accordance with paragraph (5),
                  before the end of the 30 day period beginning on the date on which the agency
                  receives the notice of the dispute from the consumer or reseller.
   And:

   15 U.S.C. §1681i(a)(5) reads:

               (5) Treatment of Inaccurate or Unverifiable Information

               (A)In general. If, after any reinvestigation under paragraph (1) of
               any information disputed by a consumer, an item of the information
               is found to be inaccurate or incomplete or cannot be verified, the
               consumer reporting agency shall-

                         (i)    promptly delete that item of information from the file
                                of the consumer, or modify that item of information,
                                as appropriate, based on the results of the
                                reinvestigation; and

                         (ii)   promptly notify the furnisher of that information that
                                the information has been modified or deleted from
                                the file of the consumer

    33.        Trans Union is currently violating 15 U.S.C. §1681e(b), by not following

reasonable procedures to assure maximum possible accuracy.

   34.       Plaintiff’s accounts were fully satisfied, but Trans Union continued to report the

accounts with a late/past due status. If Trans Union had reasonable procedures, they would not

allow accounts to report as though the accounts are currently past due, with a “$0” balance, after

                                                  8
         Case 2:20-cv-05231-MSG Document 1 Filed 10/20/20 Page 9 of 14




the accounts were paid off and brought current. Trans Union should be reporting the accounts as

“current” and not “past due.” These accounts are reporting as though the Plaintiff is currently past

due each month. With this type of reporting, Plaintiff will never be able to make their accounts

current. Trans Union lacks the procedures to avoid such faulty reporting. Trans Union knows that

these accounts were paid, however, they continue to report a current status as past due.

    15 U.S.C. §1681e(b) reads as follows:

                 (a) Accuracy of the Report

                Whenever a consumer reporting agency prepares a consumer
                report it shall follow reasonable procedures as assure maximum
                possible Accuracy of the information concerning the individual
                about whom the report relates.

       35. Trans Union has been on notice that reporting an account with a $0 balance and a late

status is not accurate. Trans Union was a co-defendant in Macik v. JPMorgan Chase Bank, N. A.,

et al.: U.S. District Court for the Southern District of Texas, Galveston Division (Case 3:14-cv-

44). Plaintiff’s Counsel filed suit against Transunion, Equifax and JPMorgan Chase bank in

Galveston, Texas, alleging that they were reporting her pay status as 90 days past due, with a zero

($) balance, even though the account was paid off five years earlier. Macik lost a home loan

because the program that is used in determining eligibility specifically stated that her Chase

account was late two or more times in the last twelve months, even though the loan it was

referring to was paid in full five (5) years earlier.

       36.     The Macik jury determined that reporting an account with a $0 balance, and a

current late pay status, is not only inaccurate, but a willful violation of the FCRA. Trans Union

knows this because they were a co-defendant and had counsel present when the jury verdict was

rendered as well as receiving an ECF copy of the ruling.

                                      AES’s FCRA Violations

                                                   9
        Case 2:20-cv-05231-MSG Document 1 Filed 10/20/20 Page 10 of 14




      37.     Defendant, AES, violated its duty under 15 U.S.C. §1681s-2(b) to conduct a

reasonable and good faith investigation into Plaintiff’s notice through a dispute letter and failing

to delete or correct the inaccurate information. After receiving a dispute notice from Trans

Union, Defendant, AES, did not conduct a complete, accurate or reasonable investigation into

the disputed issue. AES verified the inaccurate information that was disputed from a detailed

and thorough dispute letter. AES should have discovered that the information they are providing

the Credit Reporting Agencies was not accurate. AES knew of their current faulty reporting

because Plaintiff’s account was fully satisfied with a $0 balance. Had Defendant, AES properly

investigated Plaintiff’s dispute, they would have corrected the reporting to a current status. It is

impossible for Plaintiff to make “$0” payments to bring their account current. AES was made

fully aware of the inaccurate reporting and failed to correct or delete the account.

  The section entitled “Duty of Furnishers of Information Upon Notice of Dispute”

  under 15 U.S.C. §1681s-2(b) reads:

        a. After receiving notice pursuant to section 1681i(a)(2) of this title of a dispute with
           regard to the completeness or accuracy of any information provided by a person to
           a consumer reporting agency, the person shall

                                   i.    conduct an investigation with respect to the disputed
                                         information:

                                  ii.    review all relevant information provided by the
                                         consumer reporting agency pursuant to section
                                         1681i(a)(2) of this title;

                                 iii.    report the results of the investigation to the consumer
                                         reporting agency;

                                 iv.     if the investigation finds that the information is
                                         incomplete or inaccurate, report those results to all
                                         other consumer reporting agencies to which the
                                         person furnished the information and that compile
                                         and maintain files on consumers on a nationwide

                                                10
        Case 2:20-cv-05231-MSG Document 1 Filed 10/20/20 Page 11 of 14




                                         basis.

                                  v.      if an item of information disputed by a consumer is
                                          found to be inaccurate or incomplete or cannot be
                                          verified after any reinvestigation under paragraph (1),
                                          for purposes of reporting to a consumer reporting
                                          agency only, as appropriate based on the results of the
                                          reinvestigation promptly
                        i modify that item of information
                      ii delete that item of information
                     iii permanently block the reporting of that item of information

                           USDA/Rural Housing’s FCRA Violations

      38.     Defendant, USDA/Rural Housing, violated its duty under 15 U.S.C. §1681s-2(b)

to conduct a reasonable and good faith investigation into Plaintiff’s notice through a dispute

letter and failing to delete or correct the inaccurate information. After receiving a dispute notice

from Trans Union, Defendant, USDA/Rural Housing, did not conduct a complete, accurate or

reasonable investigation into the disputed issue. USDA/Rural Housing verified the inaccurate

information that was disputed from a detailed and thorough dispute letter. USDA/Rural Housing

should have discovered that the information they are providing the Credit Reporting Agencies

was not accurate. USDA/Rural Housing knew of their current faulty reporting because Plaintiff’s

account was fully satisfied with a $0 balance. Had Defendant, USDA/Rural Housing properly

investigated Plaintiff’s dispute, they would have corrected the reporting to a current status. It is

impossible for Plaintiff to make “$0” payments to bring their account current. USDA/Rural

Housing was made fully aware of the inaccurate reporting and failed to correct or delete the

account.

  The section entitled “Duty of Furnishers of Information Upon Notice of Dispute”

  under 15 U.S.C. §1681s-2(b) reads:

        b. After receiving notice pursuant to section 1681i(a)(2) of this title of a dispute with
           regard to the completeness or accuracy of any information provided by a person to

                                                  11
         Case 2:20-cv-05231-MSG Document 1 Filed 10/20/20 Page 12 of 14




             a consumer reporting agency, the person shall

                                    i.    conduct an investigation with respect to the disputed
                                          information:

                                   ii.    review all relevant information provided by the
                                          consumer reporting agency pursuant to section
                                          1681i(a)(2) of this title;

                                  iii.    report the results of the investigation to the consumer
                                          reporting agency;

                                  iv.     if the investigation finds that the information is
                                          incomplete or inaccurate, report those results to all
                                          other consumer reporting agencies to which the
                                          person furnished the information and that compile
                                          and maintain files on consumers on a nationwide
                                          basis.

                                   v.    if an item of information disputed by a consumer is
                                         found to be inaccurate or incomplete or cannot be
                                         verified after any reinvestigation under paragraph (1),
                                         for purposes of reporting to a consumer reporting
                                         agency only, as appropriate based on the results of the
                                         reinvestigation promptly
                       i modify that item of information
                     ii delete that item of information
                    iii permanently block the reporting of that item of information
       39.     Defendant cannot rely on their industry guidelines as a defense in this matter. Please

see EMILY COULTER, Plaintiff, v. CHASE BANK USA, N.A., Defendant.” We agree with Plaintiff

that Defendant may not use these guidelines as a defense here. Notably, Defendant does not cite

to any legal authority for the proposition that adherence to these industry guidelines shields it from

FCRA liability. (See ECF No. 86 at 15-16.) Indeed, the relevant case law plainly runs counter to

this argument. See, e.g., Florence v. Cenlar Fed. S&L, No. 16-587, 2018 U.S. Dist. LEXIS 34151,

at *20 (D. Nev. Mar. 1, 2018) (“industry guidelines—such as Metro 2—do not establish the

standards for accuracy under the FCRA.”); Burrows v. Experian Info. Sols., Inc., No. 16-6356,

2017 U.S. Dist. LEXIS 39845, at *21-22 (N.D. Cal. Mar. 20, 2017) (“FCRA does not mandate



                                                 12
          Case 2:20-cv-05231-MSG Document 1 Filed 10/20/20 Page 13 of 14




compliance with Metro 2 or any other particular set of industry standards.”). EMILY COULTER,

Plaintiff, v. CHASE BANK USA, N.A., Defendant., No. CV 18-1538, 2020 WL 5820700, at *12

(E.D. Pa. Sept. 30, 2020)


                     Third Parties have viewed Plaintiff’s Trans Union’s Credit Report

    40.        The negative tradeline(s) reported by AES and USDA/Rural Housing on

Plaintiff’s Trans Union Credit report have been viewed by third parties all to the detriment and

loss of the Plaintiff.

    41.      Plaintiff has suffered actual harm due to Trans Union still reporting the negative

 tradeline provided by AES and USDA/Rural Housing on Plaintiff’s Trans Union report even

 though Trans Union was put on notice of the inaccurate negative reporting through Plaintiff’s

 dispute letter.

      42.          The conduct of Defendants was the direct and proximate cause, as well as, a

substantial factor in bringing about the serious injuries, damages and harm to Plaintiff that are

outlined above and, as a result, Defendants are liable to compensate Plaintiff for the full amount

of actual, statutory, compensatory and punitive damages, as well as, such other relief, permitted

by law.

                                      DEMAND FOR JURY TRIAL

      43.          Plaintiff demands trial by jury.

                                          PRAYER FOR RELIEF

    WHEREFORE, the Plaintiff seeks judgment in Plaintiff’s favor and damages against the

Defendants based on the following requested relief:

    a. Actual damages pursuant to 15 U.S.C. §1681;

    b. Statutory damages pursuant to 15 U.S.C. §1681;

                                                      13
        Case 2:20-cv-05231-MSG Document 1 Filed 10/20/20 Page 14 of 14




   c. Punitive damages pursuant to 15 U.S.C. §1681;

   d. Costs and reasonable attorney’s fees pursuant to 15 U.S.C. §1681n, §1681o; and

   e. Such other and further relief as may be necessary, just and proper.


Respectfully submitted,

BY: /s/ Matthew Weisberg                           BY: /s/ Gary Schafkopf
MATTHEW B. WEISBERG, ESQ                           GARY SCHAFKOPF, ESQ
WEISBERG LAW                                       SCHAFKOPF LAW, LLC
Attorney ID No. 85570                              Attorney ID No. 83362
7 South Morton Ave. 19070                          11 Bala Ave
Morton, PA                                         Bala Cynwyd, PA 19004
610-690-0801                                       610-664-5200 Ext 104
Fax: 610-690-0880                                  Fax: 888-238-1334
DATED: 10-20-2020                                  DATED: 10-20-2020




                                              14
